Exhibit 10.4

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of September 26, 2006, among
First Data Corporation, a Delaware corporation (“FDC”), J.P. Morgan Securities
Inc., Barclays Capital Inc. (collectively, the “Investment Banks”), and, solely
with respect to Sections 2, 3(c), 4(a)(iv), 5, 6, 7, 8, 9, 10, 11 and 12 hereof,
The Western Union Company, a Delaware corporation (“Western Union”).

WHEREAS, pursuant to a Separation and Distribution Agreement to be dated on or
before September 29, 2006 between FDC and Western Union (the “Separation and
Distribution Agreement”), Western Union will agree to issue to FDC, in partial
consideration for the Contribution (as defined in the Separation and
Distribution Agreement), $1,000,000,000 aggregate principal amount of 5.930%
notes due 2016 (the “Western Union Securities”);

WHEREAS, FDC desires to exchange such Western Union Securities for all or a
portion of certain debt obligations of FDC described on Schedule I (the “FDC
Debt Obligations”) held by the Investment Banks; and the Investment Banks desire
to exchange FDC Debt Obligations for such Western Union Securities; and

WHEREAS, the Investment Banks and Western Union are parties to that certain
Purchase Agreement dated as of September 20, 2006 (the “Purchase Agreement”)
with J.P. Morgan Securities Inc. and Barclays Capital Inc., as initial
purchasers (the “Initial Purchasers”), in connection with the sale pursuant to
Rule 144A and Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”), of the Western Union Securities and in connection therewith
Western Union will enter into a Registration Rights Agreement with the Initial
Purchasers relating to the grant by Western Union of registration rights with
respect to the Western Union Securities.

NOW THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement, the parties agree as follows:

1. The Exchange. (a) Subject to the terms and on the conditions and in reliance
upon the representations and warranties in this Agreement, at the Closing (as
defined below):

(i) FDC will transfer and deliver to each Investment Bank, and each Investment
Bank will accept, one-half of the Western Union Securities; and



--------------------------------------------------------------------------------

(ii) Each Investment Bank will transfer and deliver to FDC, and FDC will accept
from such Investment Bank, FDC Debt Obligations with a fair market value as of
the Closing, as mutually agreed to by FDC and the Investment Banks on the
Closing Date (as defined below) (taking into account the factors that would be
relevant in determining fair market value, including, but not limited to,
(A) interest rates; (B) the credit risk of FDC; and (C) the aggregate principal
amount of each series of FDC Debt Obligations being so exchanged relative to the
total amount of each applicable series of such FDC Debt Obligations outstanding,
in each case as of Closing), equal to one-half of the fair market value of the
Western Union Securities as of the Closing (it being agreed that the fair market
value of the Western Union Securities as of Closing will be the product of
$1,000,000,000 multiplied by the offering price (expressed as a percentage of
the principal amount of such securities); provided that the fair market value of
FDC Debt Obligations (determined as of the Closing as described above) otherwise
required to be delivered by each Investment Bank will be reduced by one-half of
the Initial Purchasers’ discounts and commissions as provided in the Purchase
Agreement) (the aggregate amount of FDC Debt Obligations to be delivered by the
Investment Banks, the “Exchange FDC Debt Obligations”).

(b) The exchange of the Western Union Securities for the Exchange FDC Debt
Obligations (the “Closing”, and the date upon which the Closing occurs, the
“Closing Date”) shall occur at the office of Davis Polk & Wardwell, 450
Lexington Avenue, New York, New York (or at such other location or locations as
may be agreed upon by the Investment Banks and FDC), immediately following the
effective time of the Distribution (as defined in the Separation and
Distribution Agreement) and on the date of the Distribution, subject to
satisfaction (or waiver) of the conditions set forth in Section 4 of this
Agreement, provided that the exchange shall not occur prior to September 29,
2006. At the Closing, each of the Investment Banks shall deliver to FDC (or a
custodian on FDC’s behalf, as directed) one-half of the Exchange FDC Debt
Obligations, and FDC shall deliver to each Investment Bank one-half of the
Western Union Securities.

(c) As used in this Agreement, the term (i) “Business Day” shall mean those days
on which both the New York Stock Exchange and banking institutions located in
New York City are open for trading or banking, as the case may be, in the
ordinary course of business and (ii) “Material Adverse Effect” shall mean with
respect to any person, a material adverse effect on the business, properties,
management, financial position or results of operations of such person and its
subsidiaries taken

 

2



--------------------------------------------------------------------------------

as a whole. References to subsidiaries of Western Union shall be deemed to be
the subsidiaries of Western Union immediately following the Distribution.

2. Assignment of Rights by FDC. At the Closing, FDC shall deliver to each
Investment Bank a duly executed instrument of assignment assigning all of its
rights arising out of or in respect of the Western Union Securities transferred
and delivered to such Investment Bank pursuant to Section 1(a)(i) hereof in the
form of Exhibit A hereto, and Western Union shall deliver to such Investment
Bank a duly executed consent to such assignment in the form of Exhibit B hereto.

3. Representations and Warranties. I. FDC hereby represents and warrants to the
Investment Banks that:

(i) FDC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. FDC has all requisite corporate power
and authority to enter into this Agreement and to perform its obligations
hereunder. This Agreement has been duly executed and delivered by FDC and
constitutes a legal, valid and binding obligation of FDC, enforceable against
FDC in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

(ii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”) or nongovernmental third party is required to
be obtained or made by or with respect to FDC or any of its subsidiaries,
including Western Union, in connection with the execution, delivery and
performance of this Agreement, except as have been previously obtained or made.

(iii) Neither the exchange of the Western Union Securities nor the consummation
of any other of the transactions herein contemplated nor the fulfillment of the
terms hereof will result in a breach of any of the terms and provisions of, or
constitute a default under, (A) any indenture, mortgage, deed of trust or other
agreement or instrument to which FDC or any of its subsidiaries is a party or by
which any of them is bound, (B) FDC’s Second Amended and Restated Certificate of
Incorporation or Bylaws, or (C) any order, rule or regulation applicable to FDC
or any of its subsidiaries of any Governmental Entity having jurisdiction over
FDC or any of its subsidiaries or any of their respective properties except in
the case of clauses (A) and (C) as would not, individually or in the aggregate,
have a Material Adverse Effect on FDC or adversely affect the ability of FDC to
perform its obligations hereunder.

 

3



--------------------------------------------------------------------------------

(iv) Following the receipt of the Western Union Securities and prior to the
Closing, FDC will have good and valid title to the Western Union Securities,
free and clear of any liens, claims, encumbrances, security interests, options,
charges or restrictions of any kind (collectively, “Liens”). Upon delivery of
the Western Union Securities by FDC to the Investment Banks at the Closing in
exchange for the Exchange FDC Debt Obligations, each Investment Bank will
acquire good and valid title to such Western Union Securities received by it,
free and clear of any Liens, other than those arising from acts of the
Investment Banks or any of their affiliates.

(v) When the Western Union Securities are issued by Western Union to FDC and
when they are transferred to the Investment Banks at the Closing in exchange for
the Exchange FDC Debt Obligations, the Western Union Securities will (A) have
been duly and validly authorized and issued, (B) constitute valid and legally
binding obligations of Western Union enforceable against Western Union in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability, and (C) be entitled to the benefits of the indenture governing
the Western Union Securities.

(vi) FDC has made its own independent inquiry as to the legal, tax and
accounting aspects of the transactions contemplated by this Agreement and any
related transactions, and FDC has not relied on the Investment Banks, the
Investment Banks’ legal counsel (in its capacity as such) or other advisors (in
their capacity as such) for legal, tax or accounting advice in connection with
the transactions contemplated by this Agreement or any related transactions.

(vii) Neither FDC nor any of its affiliates has sold any Exchange FDC Debt
Obligations to the Investment Banks (other than to J.P. Morgan Securities Inc.
as a dealer in connection with their initial issuance).

(b) Each of the Investment Banks hereby severally as to itself and not jointly
represents and warrants to FDC that:

(i) Such Investment Bank is a corporation duly organized, validly existing and
in good standing under the laws of the state of its incorporation. Such
Investment Bank has all requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder. This Agreement has been
duly executed and delivered by such Investment Bank and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

4



--------------------------------------------------------------------------------

(ii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or
nongovernmental third party is required to be obtained or made by or with
respect to such Investment Bank in connection with the execution, delivery and
performance of this Agreement, except as have been previously obtained or made.

(iii) Neither the exchange of the Exchange FDC Debt Obligations held by it nor
the consummation of any other of the transactions herein contemplated nor the
fulfillment of the terms hereof will result in a breach of any of the terms and
provisions of, or constitute a default under, (A) any indenture, mortgage, deed
of trust or other agreement or instrument to which such Investment Bank is a
party or by which it is bound, (B) such Investment Bank’s charter or other
organizational documents, or (C) any order, rule or regulation applicable to it
of any Governmental Entity having jurisdiction over it or any of its properties
except in the case of clauses (A) and (C) as would not, individually or in the
aggregate, have a Material Adverse Effect on such Investment Bank or adversely
affect the ability of such Investment Bank to perform its obligations hereunder.

(iv) Such Investment Bank has good and valid title to the Exchange FDC Debt
Obligations to be exchanged by it pursuant to this Agreement, free and clear of
any Liens. Upon delivery of such Exchange FDC Debt Obligations by such
Investment Bank to FDC at the Closing in exchange for the Western Union
Securities, FDC will acquire good and valid title to such Exchange FDC Debt
Obligations, free and clear of any Liens, other than those arising from acts of
FDC or any of its affiliates.

(v) (1) All of the Exchange FDC Debt Obligations to be delivered by such
Investment Bank in the exchange for the Western Union Securities at the Closing
were acquired by such Investment Bank for its own account, (2) no Exchange FDC
Debt Obligations were acquired by such Investment Bank after September 14, 2006,
(3) to the knowledge of such Investment Bank, without independent inquiry, all
of the Exchange FDC Debt Obligations acquired by such Investment Bank were
acquired by such Investment Bank from third parties (“Sellers”) (or from the
other Investment Bank, and, other than as a dealer prior to sales to third
parties, not from FDC or any affiliate of FDC) and (4) at or prior to the time
of the original issuance of such Exchange FDC Debt Obligations, there was no
arrangement or understanding between such Investment Bank and any Seller that
acquired such Exchange FDC Debt Obligations in connection with their original
issuance (from such Investment Bank as a dealer or otherwise) that the Seller
would sell such Exchange FDC Debt Obligations to such Investment Bank or the
other Investment Bank.

 

5



--------------------------------------------------------------------------------

(vi) Such Investment Bank has made its own independent inquiry as to the legal,
tax and accounting aspects of the transactions contemplated by this Agreement
and any related transactions, and it has not relied on FDC or Western Union,
FDC’s or Western Union’s legal counsel (in their capacity as such) or FDC’s or
Western Union’s other advisors (in their capacity as such) for legal, tax or
accounting advice in connection with the transactions contemplated by this
Agreement or any related transactions.

(vii) Such Investment Bank is a qualified institutional buyer within the meaning
of Rule 144A under the Securities Act and an accredited investor within the
meaning of Rule 501(a) under the Securities Act.

(c) Western Union hereby represents and warrants to the Investment Banks that
neither the consummation of any of the transactions herein contemplated nor the
fulfillment of the terms hereof will result in a breach of any of the terms and
provisions of, or constitute a default under, (A) any indenture, mortgage, deed
of trust or other agreement or instrument to which Western Union or any of its
subsidiaries is a party or by which any of them is bound, (B) Western Union’s
Amended and Restated Certificate of Incorporation or Amended and Restated
By-laws or (C) any order, rule or regulation applicable to Western Union or any
of its subsidiaries, of any Governmental Entity having jurisdiction over Western
Union or any of its subsidiaries, or any of their respective properties except
in the case of clauses (A) and (C), as would not, individually or in the
aggregate, have a Material Adverse Effect on Western Union or adversely affect
the ability of Western Union to perform its obligations hereunder.

4. Conditions.

(a) The obligations of the Investment Banks to exchange the Exchange FDC Debt
Obligations for the Western Union Securities at the Closing shall be subject to
the satisfaction (or waiver by the Investment Banks) of the following
conditions:

(i) Sidley Austin LLP shall have furnished to the Investment Banks its opinion,
dated the Closing Date, in substantially the form set forth as Exhibit C-1 and
Exhibit C-2 hereto.

(ii) No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction or other order enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition shall be in effect preventing the consummation of
the transactions contemplated hereunder.

(iii) The representations and warranties of FDC in this Agreement shall be true
and correct in all material respects on and

 

6



--------------------------------------------------------------------------------

as of the Closing Date, with the same effect as if made on the Closing Date, and
FDC shall have complied in all material respects with all the agreements on its
part to be performed at or prior to the Closing Date, and FDC shall have
furnished to the Investment Banks a certificate of FDC, in form reasonably
satisfactory to the Investment Banks, signed by a Vice President or Treasurer of
FDC, dated the Closing Date, to the foregoing effects.

(iv) The representations and warranties of Western Union in this Agreement shall
be true and correct in all material respects on and as of the Closing Date, with
the same effect as if made on the Closing Date, and Western Union shall have
complied in all material respects with all the agreements on its part to be
performed at or prior to the Closing Date, and Western Union shall have
furnished to the Investment Banks a certificate of Western Union, in form
reasonably satisfactory to the Investment Banks, signed by a Vice President or
Treasurer of Western Union, dated the Closing Date, to the foregoing effects.

(v) The private letter ruling FDC received from the Internal Revenue Service on
September 1, 2006, shall continue to be valid as of the Closing Date and shall
not have been revoked or modified in any material respect that is adverse to FDC
or Western Union.

(vi) The Purchase Agreement shall remain in full force and effect, and all of
the conditions to the obligations of the Initial Purchasers to purchase and pay
for the Western Union Securities as set forth in the Purchase Agreement shall
have been waived or satisfied (other than those conditions which by their nature
cannot be satisfied until the consummation of the exchange of Western Union
Securities for Exchange FDC Debt Obligations or until the consummation of the
transactions pursuant to the Purchase Agreement, but which none of FDC, Western
Union or the Investment Banks has any reason to believe will not be satisfied).

In case any of such conditions shall not have been fulfilled by October 13,
2006, or if either the Separation and Distribution Agreement or the Purchase
Agreement shall have been terminated in accordance with its terms, this
Agreement may be terminated by either of the Investment Banks by delivering
written notice of termination to FDC and the other Investment Bank. Any such
termination shall be without liability of any party to any other party except to
the extent (i) arising from a willful breach of this Agreement or (ii) provided
in the Purchase Agreement.

 

7



--------------------------------------------------------------------------------

(b) The obligations of FDC to exchange the Western Union Securities for the
Exchange FDC Debt Obligations at the Closing shall be subject to the
satisfaction (or waiver by FDC) of the following conditions:

(i) Davis Polk & Wardwell, counsel for the Investment Banks, shall have
furnished to FDC its opinion, dated the Closing Date, in substantially the form
set forth as Exhibit D hereto.

(ii) The representations and warranties of each of the Investment Banks in this
Agreement shall be true and correct in all material respects (other than those
in Section 3(b)(v) hereof, which shall be true and correct in all respects) on
and as of the Closing Date, with the same effect as if made on the Closing Date,
and each of the Investment Banks shall have complied in all material respects
with all the agreements on its part to be performed at or prior to the Closing
Date, and each Investment Bank shall have furnished to FDC a certificate, in
form reasonably satisfactory to FDC signed by an officer of such Investment
Bank, dated the Closing Date, to the foregoing effects with respect to such
Investment Bank.

(iii) No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction or other order enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition shall be in effect preventing the consummation of
the transactions contemplated hereunder.

(iv) FDC shall have received the Western Union Securities and the Purchase
Agreement shall remain in full force and effect, and all of the conditions to
the obligations of the Initial Purchasers to purchase and pay for the Western
Union Securities as set forth in the Purchase Agreement shall have been waived
or satisfied (other than those conditions which by their nature cannot be
satisfied until the consummation of the exchange of Western Union Securities for
Exchange FDC Debt Obligations or until the consummation of the transactions
purchase to the Purchase Agreement, but which but which none of FDC, Western
Union or the Investment Banks has any reason to believe will not be satisfied).

In case any of such conditions shall not have been fulfilled by October 13,
2006, or if either the Separation and Distribution Agreement or the Purchase
Agreement shall have been terminated in accordance with its terms, this
Agreement may be terminated by FDC by delivering written notice of termination
to the Investment Banks. Any such termination shall be without liability of any
party to any other party except to the extent (i) arising from a willful breach
of this Agreement or (ii) provided in the Purchase Agreement.

 

8



--------------------------------------------------------------------------------

5. Relationship of Parties. All acquisitions of the Exchange FDC Debt
Obligations by the Investment Banks, all exchanges of the Exchange FDC Debt
Obligations for the Western Union Securities by the Investment Banks pursuant to
this Agreement, any resales or offerings by the Investment Banks of the Western
Union Securities and all other acts or omissions of the Investment Banks in
connection with this Agreement, are for the Investment Banks’ own accounts and
not for the account of FDC. No principal-agent relationship is, or is intended
to be, created between FDC and the Investment Banks by any of the provisions of
this Agreement. Each of FDC and Western Union acknowledges and agrees that the
Investment Banks are acting solely in the capacity of arm’s length contractual
counterparties to FDC and Western Union with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
offering under the Purchase Agreement) and not as financial advisors or
fiduciaries to, or agents of, FDC, Western Union or any other person.

6. Survival of Provisions. The respective agreements, representations,
warranties and other statements of FDC, the Investment Banks and Western Union
set forth in, or made pursuant to, this Agreement will remain in full force and
effect, regardless of any investigation made by, or on behalf of, the Investment
Banks, FDC, Western Union or any of their respective officers and will survive
the exchange of the Exchange FDC Debt Obligations for the Western Union
Securities.

7. Notices. All notices or other communications under this Agreement shall be in
writing and shall be deemed to be duly given as of the date delivered, mailed or
transmitted, and shall be effective upon receipt, if delivered personally,
mailed by registered or certified mail (postage prepaid, return receipt
requested) or delivered by a nationally recognized courier service to the
parties at the following address or sent by electronic transmission to the
telecopier numbers specified below:

 

If to the Investment Banks, to:    J.P. Morgan Securities Inc.    270 Park
Avenue    New York, NY 10017-2070    Attention: Akis Psarris    Fax: (212) 834
6170    Barclays Capital Inc.    200 Park Avenue    New York, NY 10166   
Attention: Liability Management Desk    Fax: (212) 412 1615

 

9



--------------------------------------------------------------------------------

If to FDC, to:    First Data Corporation    6855 Pacific Street, AK-31    Omaha,
Nebraska 68106    Attention: General Counsel    Facsimile: (402) 222-5256
If to Western Union, to:    The Western Union Company    100 Summit Avenue   
Montvale, New Jersey 07645    Attention: General Counsel    Facsimile: (201)
263-6384

8. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and no other person will have
any right or obligation hereunder.

9. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

10. Jurisdiction. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in the Borough of Manhattan in New York
City, so long as one of such courts shall have subject matter jurisdiction over
such suit, action or proceeding, and that any cause of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of New York, and each of the parties hereby irrevocably consents to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 7 shall be deemed effective service of process on such party.

11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10



--------------------------------------------------------------------------------

12. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

FIRST DATA CORPORATION By:  

/s/ Michael A. Jacobs

Name:   Michael A. Jacobs Title:   Senior Vice President and Treasurer J.P.
MORGAN SECURITIES INC. By:  

/s/ Akis Psarris

Name:   Akis Psarris Title:   Managing Director BARCLAYS CAPITAL INC. By:  

/s/ Craig Orchant

Name:   Craig Orchant Title:   Managing Director

As to Sections 2, 3(c), 4(a)(iv), 5, 6, 7, 8, 9, 10, 11 and 12 only:

 

THE WESTERN UNION COMPANY By:  

/s/ Rajesh K. Agrawal

Name:   Rajesh K. Agrawal Title:   Senior Vice President and Treasurer

 

12



--------------------------------------------------------------------------------

SCHEDULE I

FDC Debt Obligations

FDC Debt CUSIP and Maturity Date

3200M5LG0    11/16/2006

3200M5LH8    11/17/2006

3200M5LL9    11/20/2006

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Form of FDC Assignment

[Investment Bank]

[address]

Pursuant to Section 2 of the Exchange Agreement dated as of September 22, 2006
(the “Agreement”) among First Data Corporation, a Delaware corporation (“FDC”),
J.P. Morgan Securities Inc. (“J.P. Morgan”), Barclays Capital Inc. and, solely
with respect to Sections 2, 3(c), 4(a)(iv), 5, 6, 7, 8, 9, 10, 11 and 12
thereof, The Western Union Company, a Delaware corporation (“Western Union”),
FDC hereby transfers and delivers to [Investment Bank] all of its rights arising
out or in respect of the $500,000,000 aggregate principal amount of Western
Union 5.930% notes due 2016 being transferred and delivered to [Investment Bank]
simultaneously herewith pursuant to the Agreement.

This assignment will inure to the benefit of and be binding upon the parties
hereto and their respective successors and no other person will have any right
or obligation hereunder.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings set forth in the Agreement.

*            *            *            *

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FDC has caused this Instrument of Assignment to be duly
executed and delivered this      day of September, 2006.

 

FIRST DATA CORPORATION By:  

 

Name:   Joseph C. Mullin Title:   Assistant Secretary

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Western Union’s Consent

[Investment Bank]

[address]

Pursuant to Section 2 of the Exchange Agreement dated as of September 22, 2006
(the “Agreement”) among First Data Corporation, a Delaware corporation (“FDC”),
J.P. Morgan Securities Inc. (“J.P. Morgan”), Barclays Capital Inc. and, solely
with respect to Sections 2, 3(c), 4(a)(iv), 5, 6, 7, 8, 9, 10, 11 and 12
thereof, The Western Union Company, a Delaware corporation (“Western Union”),
Western Union hereby consents to the transfer and delivery by FDC of all of
FDC’s rights arising out of or in respect of the $500,000,000 aggregate
principal amount of Western Union 5.930% notes due 2016 being transferred and
delivered to [Investment Bank] simultaneously herewith pursuant to the
Agreement.

This consent will inure to the benefit of and be binding upon the parties hereto
and their respective successors and no other person will have any right or
obligation hereunder.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings set forth in the Agreement.

*            *            *            *

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Western Union has caused this Consent to be duly executed
and delivered this      day of September, 2006.

 

THE WESTERN UNION COMPANY By:  

 

Name:   Michael F. Rodin Title:   Assistant Secretary

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

Form of FDC’s counsel legal opinion

Barclays Capital Inc.

J.P. Morgan Securities Inc.

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017-2070

Re:    Exchange Agreement

Ladies and Gentlemen:

As counsel for First Data Corporation, a Delaware corporation (the “Company”),
we address this letter to you pursuant to the Exchange Agreement dated as of
September 26, 2006 (the “Agreement”) among the Company, The Western Union
Company, a Delaware corporation (“Western Union”), and you, Barclays Capital Inc
and J.P. Morgan Securities Inc. (collectively, the “Investment Banks”). Pursuant
to the Agreement, each Investment Bank will exchange certain debt obligations of
the Company held by such Investment Bank (collectively, the “Debt Obligations”)
for $500,000,000 aggregate principal amount of 5.930% notes due 2016 (the
“Western Union Securities”) of Western Union. All capitalized terms used herein
and not otherwise defined have the meanings ascribed to them in the Agreement.

Pursuant to the requirement of Section 4(a)(i) of the Agreement, this will
advise you that in the opinion of the undersigned:

1. The Agreement has been duly authorized, executed and delivered by the
Company. The Company is a validly existing corporation in good standing under
the laws of the State of Delaware, with corporate power and authority to sell,
transfer and deliver the Western Union Securities to the Investment Banks
pursuant to, and in accordance with, the Agreement.

2. With respect to each Investment Bank, upon payment for the security
entitlement in respect of the Western Union Securities to be sold by the Company
to such Investment Bank as provided in the Agreement and the crediting of such
Western Union Securities on the records of The Depository Trust Company (“DTC”)
to a security account or security accounts in the name of such Investment Bank
(assuming that such Investment Bank does not have notice of any adverse claim
(as such phrase is defined in Section 8-105 of the Uniform Commercial Code as in
effect in the State of New York (the “UCC”)) to such Western Union Securities or
any security entitlement in respect thereof), (A) under Section 8-501 of the
UCC, such Investment Bank will acquire a security entitlement in respect of such
Western Union Securities and (B) such Investment

 

C-1-1



--------------------------------------------------------------------------------

Bank shall acquire its interest in the Western Union Securities free of any
“adverse claim” (as defined in Section 8-102(a)(1) of the UCC); it being
understood that for purposes of this opinion, we have assumed that when such
payment and crediting occur, (t) the Western Union Securities are “financial
assets” (as defined in Section 8-102(a)(9) of the UCC), (u) payment for such
security entitlement in respect of such Western Union Securities as provided in
the Agreement constitutes “value” within the meaning of Section 1-201(44) of the
UCC, (v) such Western Union Securities will have been registered in the name of
Cede & Co. or such other nominee as may be designated by DTC, in each case on
Western Union’s registry for such Western Union Securities in accordance with
its certificate of incorporation, bylaws, other instruments or documents and
applicable law, (w) DTC is a “clearing corporation” within the meaning of
Section 8-102 of the UCC, (x) DTC shall have made appropriate book entries
indicating that the Western Union Securities have been credited to the
securities account or accounts in the name of such Investment Bank on the
records of DTC pursuant to the UCC, (y) each securities account in the name of
each Investment Bank is a “securities account” (as defined in Section 8-501(a)
of the UCC), and (z) the jurisdiction of DTC with respect to each securities
account for purposes of the UCC is New York. Our opinion in this paragraph
(2) is limited to Article 8 of the UCC.

3. The execution, delivery and performance of the Agreement by the Company does
not and will not contravene the General Corporation Law of the State of Delaware
or the certificate of incorporation or bylaws of the Company.

4. No consent, approval, authorization or order of, or qualification with, any
governmental body or agency under United States federal or New York state law
that in our experience is normally applicable to a business corporation of the
Company’s nature in relation to transactions of the type contemplated by the
Agreement is required for the performance by the Company of its obligations
under the Agreement, except such as have been obtained and such as may be
required under state securities or Blue Sky laws.

For the purpose of rendering the foregoing opinions, we have relied to the
extent we have deemed appropriate, as to various questions of fact material to
such opinions, upon the representations made in the Agreement and upon
certificates of officers of the Company. We also have examined originals, or
copies of originals certified to our satisfaction, of such agreements,
documents, certificates and other statements of governmental officials and other
instruments, have examined such questions of law and have satisfied ourselves as
to such matters of fact as we have considered relevant and necessary as a basis
for this letter. We have assumed the genuineness of all signatures, the legal
capacity of all natural persons, the authenticity of all documents submitted to
us as originals and the conformity with the original documents of all documents
submitted to us as certified or photostatic copies or by facsimile or other
means of electronic transmission or which we obtained from the Commission’s
Electronic Data Gathering, Analysis and Retrieval System.

 

C-1-2



--------------------------------------------------------------------------------

This letter is limited to the laws of the State of New York, the General
Corporation Law of the State of Delaware and the federal laws of the United
States of America. We express no opinion as to matters relating to securities or
blue sky laws of any jurisdiction or any rules or regulations thereunder (other
than federal securities laws). This letter is based on the law in effect, and
the facts and circumstances existing, on the date of this letter. We assume no
obligation to update or supplement this letter to reflect any facts or
circumstances which may hereafter come to our attention with respect to the
opinions expressed above, including any changes in applicable law which may
hereafter occur.

This letter is being rendered and delivered solely to and for the benefit of the
persons to whom it is addressed; accordingly, it may not be delivered to or
relied upon by any other person (including, without limitation, any person who
acquires the Western Union Securities from or through the Investment Banks),
quoted or filed with any governmental authority or other regulatory agency or
otherwise circulated or utilized for any other purpose without our prior written
consent.

Very truly yours,

 

C-1-3



--------------------------------------------------------------------------------

EXHIBIT C-2

Form of Western Union’s counsel legal opinion

Barclays Capital Inc.

J.P. Morgan Securities Inc.

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017-2070

Re:    Exchange Agreement

Ladies and Gentlemen:

As counsel for The Western Union Company, a Delaware corporation (the
“Company”), we address this letter to you pursuant to the Exchange Agreement
dated as of September 26, 2006 (the “Agreement”) among the Company, First Data
Corporation, a Delaware corporation (“First Data”), and you, Barclays Capital
Inc and J.P. Morgan Securities Inc. (collectively, the “Investment Banks”).
Pursuant to the Agreement, each Investment Bank will exchange certain debt
obligations of First Data held by such Investment Bank (collectively, the “Debt
Obligations”) for $500,000,000 aggregate principal amount of 5.930% notes due
2016 (the “Western Union Securities”) of the Company. All capitalized terms used
herein and not otherwise defined have the meanings ascribed to them in the
Agreement.

Pursuant to the requirement of Section 4(a)(i) of the Agreement, this will
advise you that in the opinion of the undersigned:

1. The Agreement has been duly authorized, executed and delivered by the
Company. The Company is a validly existing corporation in good standing under
the laws of the State of Delaware.

2. The execution, delivery and performance of the Agreement by the Company does
not and will not contravene the General Corporation Law of the State of Delaware
or the certificate of incorporation or bylaws of the Company.

For the purpose of rendering the foregoing opinions, we have relied to the
extent we have deemed appropriate, as to various questions of fact material to
such opinions, upon the representations made in the Agreement and upon
certificates of officers of the Company. We also have examined originals, or
copies of originals certified to our satisfaction, of such agreements,
documents, certificates and other statements of governmental officials and other
instruments, have examined such questions of law and have satisfied ourselves as
to such matters of fact as we have considered relevant and necessary as a basis
for this letter. We have assumed the genuineness of all signatures, the legal
capacity of

 

C-2-1



--------------------------------------------------------------------------------

all natural persons, the authenticity of all documents submitted to us as
originals and the conformity with the original documents of all documents
submitted to us as certified or photostatic copies or by facsimile or other
means of electronic transmission or which we obtained from the Commission’s
Electronic Data Gathering, Analysis and Retrieval System.

This letter is limited to the laws of the State of New York, the General
Corporation Law of the State of Delaware and the federal laws of the United
States of America. We express no opinion as to matters relating to securities or
blue sky laws of any jurisdiction or any rules or regulations thereunder (other
than federal securities laws). This letter is based on the law in effect, and
the facts and circumstances existing, on the date of this letter. We assume no
obligation to update or supplement this letter to reflect any facts or
circumstances which may hereafter come to our attention with respect to the
opinions expressed above, including any changes in applicable law which may
hereafter occur.

This letter is being rendered and delivered solely to and for the benefit of the
persons to whom it is addressed; accordingly, it may not be delivered to or
relied upon by any other person (including, without limitation, any person who
acquires the Western Union Securities from or through the Investment Banks),
quoted or filed with any governmental authority or other regulatory agency or
otherwise circulated or utilized for any other purpose without our prior written
consent.

 

Very truly yours,

 

C-2-2



--------------------------------------------------------------------------------

EXHIBIT D

Form of Investment Banks’ counsel legal opinion

First Data Corporation

6200 South Quebec Street

Greenwood Village, Colorado 80111

Ladies and Gentlemen:

We have acted as counsel for J.P. Morgan Securities Inc. and Barclays Capital
Inc. (collectively, the “Investment Banks”), in connection with the Exchange
Agreement dated as of September 22, 2006 (the “Agreement”) among First Data
Corporation, a Delaware corporation (the “Company”), and the Investment Banks.
Pursuant to the Agreement, the Investment Banks will exchange certain debt
obligations of the Company held by the Investment Banks (the “Debt Obligations”)
for $1,000,000,000 aggregate principal amount of 5.930% notes due 2016 of The
Western Union Company, a Delaware corporation. This opinion is delivered
pursuant to Section 4(b)(i) of the Agreement.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments as we have deemed necessary for the purposes of
rendering this opinion. In our examination, we have assumed the legal capacity
of all natural persons, the genuineness of all signatures, the authenticity of
all documents submitted to us as originals, the conformity to original documents
of all documents submitted to us as copies, and the authenticity of the
originals of such copies.

Capitalized terms used but not otherwise defined herein are used as defined in
the Agreement.

Based upon the foregoing, we are of the opinion that:

(i) The Agreement has been duly authorized, executed and delivered by each of
the Investment Banks. Each of the Investment Banks has the corporate power and
authority to sell, transfer and deliver the Debt Obligations to the Company
pursuant to, and in accordance with, the Agreement.

(ii) Upon payment for the security entitlement in respect of the Debt
Obligations to be sold by the Investment Banks to the Company as provided in the
Agreement and the crediting of such Debt Obligations on the records of The
Depository Trust Company (“DTC”) to a security account or security accounts in
the name of the Company (assuming that the Company does not have notice of any
adverse claim (as such phrase is defined in Section 8-105 of the Uniform

 

D-1



--------------------------------------------------------------------------------

Commercial Code as in effect in the State of New York (the “UCC”)) to such Debt
Obligations or any security entitlement in respect thereof), (A) under
Section 8-501 of the UCC, the Company will acquire a security entitlement in
respect of such Debt Obligations and (B) the Company shall acquire its interest
in the Debt Obligations free of any “adverse claim” (as defined in
Section 8-102(a)(1) of the UCC); it being understood that for purposes of this
opinion, we have assumed that when such payment and crediting occur, (t) the
Debt Obligations are “financial assets” (as defined in Section 8-102(a)(9) of
the UCC), (u) payment for such security entitlement in respect of the Debt
Obligations as provided in the Agreement constitutes “value” within the meaning
of Section 1-201(44) of the UCC, (v) such Debt Obligations will have been
registered in the name of Cede & Co. or such other nominee as may be designated
by DTC, in each case on the Company’s registry for such Debt Obligations in
accordance with its certificate of incorporation, bylaws, other instruments or
documents and applicable law, (w) DTC is a “clearing corporation” within the
meaning of Section 8-102 of the UCC, (x) DTC shall have made appropriate book
entries indicating that the Debt Obligations have been credited to the
securities account or accounts in the name of the Company on the records of DTC,
(y) each securities account in the name of each Investment Bank is a “securities
account” (as defined in Section 8-501(a) of the UCC, and (z) the jurisdiction of
DTC with respect to each securities account for purposes of the UCC is New York.
Our opinion in this paragraph (ii) is limited to Article 8 of the UCC.

(iii) The execution, delivery and performance of the Agreement by the Investment
Banks do not and will not contravene the General Corporation Law of the State of
Delaware or the certificate of incorporation or bylaws of either Investment
Bank.

(iv) No consent, approval, authorization or order of, or qualification with, any
governmental body or agency under United States federal or New York state law
that in our experience is normally applicable to a business corporation of the
nature of either Investment Bank in relation to transactions of the type
contemplated by the Agreement is required for the performance by such Investment
Bank of its obligations under the Agreement, except such as have been obtained
and such as may be required under state securities or Blue Sky laws.

We are members of the Bar of the State of New York, and the foregoing opinion is
limited to the laws of the State of New York, the General Corporation Law of the
State of Delaware and the federal laws of the United States except that
paragraph (ii) is limited to the UCC and paragraphs (iii) and (iv) are limited
as set forth therein.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by or
furnished to any other person without our prior written consent.

 

Very truly yours,

 

D-2